DETAILED ACTION

	This office action is in regards to the amendment dated September 3, 2021. 
	Claims 1-6, 9, 11-13 and 15-18 have been amended; and claim 10 has been previously canceled. Claims 1-9 and 11-18 remain pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharp (US 2009/0056534 A1).
	Regarding claim 1, Scharp discloses a piston (310, Fig. 4b) of an internal combustion engine, which piston is designed in structured construction, comprising two oppositely arranged load-bearing skirt wall portions (316), wherein a connecting wall (depicted in Fig. 4b) respectively extends, starting from a respective one of two pin bosses (321), in the direction of a side edge of the load-bearing skirt wall portions (316), characterized in that in an interior of the piston (310) is disposed at least one of a second rib (328) and wherein a material thickness of a region around the at least one of the second is reduced (Fig. 4b; [0032]).
	
Regarding claim 2, Scharp discloses the piston of claim 1, further comprises a first rib (325), disposed on an inner side of the respective load-bearing skirt wall portion (Fig. 4b). 

	
Regarding claim 4, Scharp discloses the piston of claim 1, wherein the third rib (as seen in Fig. 4b, Scharp’s first and third ribs are integral) is oriented transversely to a pin bore axis (Fig. 4b), the third rib positioned radially inward and separate from the skirt wall portions (please see annotated Fig. 4b below).

    PNG
    media_image1.png
    379
    542
    media_image1.png
    Greyscale

	Regarding claim 15, Scharp discloses the piston of claim 2, wherein the at least one rib further comprises the second rib (328) which connects the two pin bosses to one another, the second drib positioned radially inward and radially distant from the skirt wall portions (Fig. 4b).

Regarding claim 16, Scharp discloses the piston of claim 15, wherein the at least one rib further comprises the third rib (see annotated Fig. 4b) oriented transversely to a pin bore axis, the third rib positioned radially inward from the skirt wall portions and extending to the second rib (Fig. 4b).
Claims 1, 3, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freidhager et al. (US 2016/0169150 A1), hereafter Freidhager.
Regarding claim 1, Freidhager discloses a piston (10, Fig. 3) of an internal combustion engine, which piston is designed in structured construction, comprising two oppositely arranged load-bearing skirt wall portions (50), wherein a connecting wall (60) respectively extends, starting from a respective one of two pin bosses (62), in the direction of a side edge of the load-bearing skirt wall portions (50), characterized in that in an interior of the piston (10) is disposed at least one of a second rib (45) and wherein a material thickness of a region around the at least one of the second is reduced (Fig. 3).

	Regarding claim 3, Freidhager discloses the piston of claim 1, wherein the second rib (45) connects the two pin bosses to one another, the second rib positioned radially inward and radially distant from the skirt wall portions (Fig. 3).

	Regarding claim 5, Freidhager discloses the piston of claim 1 wherein an inward facing side of each of the two pin bosses (62) defines a recess (best seen in Fig. 8) positioned at an upper apex of the two pin bosses.

Regarding claim 8, Freidhager discloses the piston of claim 1, wherein the piston further defines at least one opening (28) for a cooling medium, wherein around the opening is positioned a circumferential bead (Fig. 8). 



Regarding claim 11, Freidhager discloses a method for producing a piston blank, comprising a main body, in a forging process [0018], wherein, during the forging process, a protruding collar (11) is created, deformed, and subsequently a free circumferential end of the deformed collar is integrally connected to the main body of the piston blank (Fig. 1), characterized in that the piston blank is provided in an interior-at specific places with at least one of a second rib (45), and wherein regions around the at least one rib of the second rib (45) are reduced in terms of a wall thickness in relation to the wall thickness without the second rib (Fig. 3).

	Regarding claim 12, Freidhager discloses the method of claim 11, further comprising forming a recess in a region of an inner facing side of the pin boss (62) defining a pin bore, the recess positioned at an upper apes of the pin bore (best seen in Fig. 8).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Scharp (US 2009/0056534 A1), in view of Scharp (US 2012/0145112 A1).
Regarding claim 5, Scharp ‘534 is silent to the piston in claim 1 wherein an inward facing side of each of the two pin bosses defines a recess positioned around on of an upper or lower apex thereof. Scharp ‘112 discloses a piston (110) comprising pair of pin bosses (16) wherein an inward facing side of each of the two pin bosses defines a recess positioned around on of an upper or lower apex thereof (as seen in Fig. 6 pin bosses 16 comprise a recess on an inner side of the boss). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the piston of Scharp ‘534 with the pin boss as taught by Scharp in order to reduce the weight of the piston.
Regarding claim 6, Scharp ‘534 as modified with Scharp ‘112 discloses the piston of claim 5, wherein around the first rib, the load-bearing skirt wall portion has a reduce wall thickness (Scharp ‘534, Fig. 4b).
Regarding claim 7, Scharp ‘534 does not disclose pin bosses comprising a groove positioned opposite a respective recess. Scharp ‘112 discloses a piston (110) comprising pair of pin bosses (16) wherein an inward facing side of each of the two pin bosses defines a recess positioned around on of an upper or lower apex thereof (as seen in Fig. 6 pin bosses 16 comprise a recess on an inner side of the boss), and further comprising a groove (136) opposite the recess. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the piston of Scharp ‘534 with the pin boss as taught by Scharp ‘112 for a pin securing ring. 

Claims 13, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Freidhager et al. (US 2016/0169150 A1) in view of McMurray et al. (US 2014/0261284 A1), hereafter McMurray.
Regarding claims 13, 14 and 18, Freidhager discloses a method wherein the piston blank further comprises a main body (10), a collar portion (11) connected to the main body and defining a first annual groove (14) and a second annular groove (14, Fig. 4) positioned below the first annual groove, the collar further having a free circumferential marginal region, the main body defining a third annular groove (14) positioned below the second annular groove. 
Freidhager is silent to the method further comprising joining the collar free circumferential marginal region to the main body at-a a joining region positioned between the third annular groove and the second annular groove, and wherein after the joining of the collar free circumferential marginal region to the main body of the piston blank, the method further comprising finishing to size of the piston blank. a method for producing a piston, comprising a main body (10), in a forging process [0029], wherein, during the forging process, a protruding collar (16) is created, deformed, and subsequently a free circumferential end of the deformed collar is integrally connected to the main body of the piston blank (Fig. 1); and, further discloses the collar portion having a free circumferential marginal region, the collar defining a first annular groove (38) and a second annular groove (38) positioned below the first annular groove, the main body defining a third annular groove (38) positioned below the second annular groove (Fig. 2), wherein the collar circumferential marginal region is connected to the main body at a joining region (44) positioned between the second and the third annular groove ([0031], Fig. 2). It would have been obvious to a person having ordinary skill in the art before the effective filling date of .

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 11-18 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/            Primary Examiner, Art Unit 3747